The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 08/19/2021.
4.	Claims 1-2, 4-6, 8-9, 11-16, 18-20, and 27-33 are currently pending.
5.	Claims 15-16, 18-20, and 33 have been withdrawn.
6.	Claims 1, 5, 8, 15, and 19 have been amended.
7.	Claims 3, 7, 10, 17, and 21-26 have been cancelled.
8.	Claims 27-33 have been added.

Continued Examination Under 37 CFR 1.114
9.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 08/19/2021 has been entered.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31:
Claim 31 recites the limitation "the cover" in claim 14.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the dielectric cover”.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-2, 4-5, 8-9, 11-12, 14, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 2014/0231389) in view of Loewenhardt et al (US 5,900,062).
Regarding claim 1:
	Nagami teaches a lift pin assembly (58/64) [fig 1 & 0048], comprising: a base (ring-shaped horizontal elevating plate, 64) [fig 1 & 0048]; and a plurality of lift pin holders (interface of multiple lift pins 58 to 64) [fig 1 & 0048]. 
Nagami does not specifically disclose each lift pin holder comprises: a first portion electrically coupled to the base by a first metal connector; a resistor disposed within a dielectric tube in the first portion; a second portion electrically coupled to the first portion by a second metal connector; and a first conductive member in the first portion coupled to the first metal connector and a second conductive member in the first portion coupled to the second metal connector; wherein the first portion includes a dielectric cover disposed about the dielectric tube and the second conductive member.


    PNG
    media_image1.png
    512
    459
    media_image1.png
    Greyscale

Nagami and Loewenhardt are analogous inventions in the field of lift pin assemblies. It would have been obvious to one skilled in the art before the effective filing date to modify each lift pin holder of Nagami with the configuration of Loewenhardt to provide lift pins capable of dechucking a substrate held to a chuck by residual electrostatic charge to prevent damage or breakage of the substrate during dechucking of the substrate [Loewenhardt – col 2, lines 1-14].
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to separate 135 into a dielectric cover/tube, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
Regarding claim 2:
	Nagami teaches the base (64) is annular (ring-shaped) [fig 1 & 0048]. 
Regarding claims 4-5:
	Modified Nagami teaches the resistor (resistor, 125a) is coupled to the first conductive member (threaded section of 140) via a first conductive wire in the first portion (see fig 2 above) and coupled to the second conductive member (threaded section of 130) via a second conductive wire in the first portion (see fig 2 above) [Loewenhardt - fig 2 & col 5, lines 32-45 and col 7, lines 32-44]; the dielectric tube (central portion, 135, comprises an electrically insulative shell) is disposed between the first conductive member (threaded section of 140) and the second conductive member (threaded section of 130) [Loewenhardt - fig 2 & col 5, lines 32-64].
Regarding claim 8:
	Nagami teaches a lift pin assembly (58/64) [fig 1 & 0048], comprising: a base (ring-shaped horizontal elevating plate, 64) [fig 1 & 0048]; and a plurality of lift pin holders (interface of multiple lift pins 58 to 64) [fig 1 & 0048]. 
Nagami does not specifically disclose each lift pin holder comprises: a first portion electrically coupled to the base by a first metal stud; a resistor disposed within the first portion; a second portion electrically coupled to the first portion by a second metal stud; and a first conductive member in the first portion coupled to the first metal stud and a second conductive member in the first portion coupled to the second metal stud; wherein the first portion includes a dielectric cover disposed about the resistor and the second conductive member.
Loewenhardt teaches each lift pin holder comprises: a first portion (see fig 2 above) electrically coupled to the base (support, 90) by a first metal stud (vertical section of 140) [fig 2 & col 5, lines 32-45]; a resistor (resistor, 125a) disposed within the 
Nagami and Loewenhardt are analogous inventions in the field of lift pin assemblies. It would have been obvious to one skilled in the art before the effective filing date to modify each lift pin holder of Nagami with the configuration of Loewenhardt to provide lift pins capable of dechucking a substrate held to a chuck by residual electrostatic charge to prevent damage or breakage of the substrate during dechucking of the substrate [Loewenhardt – col 2, lines 1-14].
Regarding claim 9:
	Nagami teaches the base (64) is annular (ring-shaped) [fig 1 & 0048]. 
Regarding claims 11-12 and 14:
	Modified Nagami teaches the resistor (resistor, 125a) is coupled to the first conductive member (threaded section of 140) via a first conductive wire (see fig 2 above) and coupled to the second conductive member (threaded section of 130) via a second conductive wire (see fig 2 above) [Loewenhardt - fig 2 & col 5, lines 32-45 and 
Regarding claims 29-32:
	Modified Nagami teaches the dielectric cover (radially outer portion of 135) encloses a top surface of the second conductive member (threaded section of 130) [fig 2-3 & col 5, lines 32-64 and col 7, lines 32-44]; wherein the second conductive member (threaded section of 130) is disposed entirely within (see fig 3) the dielectric cover (radially outer portion of 135) [fig 2-3 & col 5, lines 32-64 and col 7, lines 32-44]; wherein the dielectric cover (radially outer portion of 135) extends beyond the dielectric tube (radially inner portion of 135) [fig 2-3 & col 5, lines 32-64 and col 7, lines 32-44]; and a gap between the dielectric cover (radially outer portion of 135) and the dielectric tube (radially inner portion of 135) [fig 2-3 & col 5, lines 32-64 and col 7, lines 32-44].
It would have been obvious to one having ordinary skill in the art at the time of the invention to separate 135 into a dielectric cover/tube, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
15.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 2014/0231389) in view of Loewenhardt et al (US 5,900,062) as applied to claims 1-2, 4-5, 8-9, 11-12, 14, and 29-32 above, and further in view of Choi et al (WO 2014/193138).
 have been set forth above.
Regarding claims 6 and 13:
Modified Nagami does not specifically disclose the dielectric tube comprises polytetrafluoroethylene.
Choi teaches a dielectric tube (bushing) comprises polytetrafluoroethylene (PTFE) [fig 2 & 0048].
Modified Nagami and Choi are analogous inventions in the field of lift pin assemblies. It would have been obvious to one skilled in the art before the effective filing date to modify the dielectric tube of modified Nagami with the polytetrafluoroethylene material of Choi because such is a suitable dielectric material known for use in lift pin assemblies [Choi – 0048]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
16.	Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al (US 2014/0231389) in view of Loewenhardt et al (US 5,900,062) as applied to claims 1-2, 4-5, 8-9, 11-12, 14, and 29-32 above, and further in view of Hao (US 9,011,602) with substantiating evidence provided by Aida (US 2010/0101491).
The limitations of claims 1-2, 4-5, 8-9, 11-12, 14, and 29-32 have been set forth above.
Regarding claims 27-28:

Modified Nagami does not specifically disclose a lift pin support including a recess configured to receive an end of a lift pin; a cap coupled to the lift pin support; and an o-ring disposed between the cap and the lift pin support, the o-ring configured to hold the lift pin.
Hao teaches a lift pin support (pin holding portion, 1120) including a recess (channel) configured to receive an end of a lift pin (pin, 1102) [fig 11 & col 5-6, lines 58-3]; a cap (shaft guiding portion, 1128) coupled to the lift pin support (pin holding portion, 1120) [fig 11 & col 5-6, lines 58-3]; and an o-ring (radial force providing device 1136 annularly disposed around pin 1102) disposed between the cap (1128) and the lift pin support (1128), the o-ring (1136) configured to hold the lift pin (via radial force) [fig 11 & col 5-6, lines 58-3].
Modified Nagami and Hao are analogous inventions in the field of lift pin assemblies. It would have been obvious to one skilled in the art before the effective filing date to modify the lift pin support of modified Nagami with a recess configured to receive an end of the lift pin, as in Hao, to facilitate replacement of the lift pin without needing to replace other parts of the assembly because the lift pin may be exposed to excited process gas or cleaning gas and be damaged [Aida – 0028]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to .

Response to Arguments
17.	Applicant's arguments, see Remarks, filed 08/19/2021, with respect to the rejection of claim(s) 1-2, 4-9, 11-14, and 24-25 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Loewenhardt does not teach a dielectric cover disposed about the dielectric tube and the second conductive member. Specifically, 135 is not disposed about the horizontal section of 130. Loewenhardt also lacks a dielectric tube that is additional to the dielectric cover. 
	In response, it is noted that the amendments have necessitated a new interpretation of the references. Specifically, figure 3 of Loewenhardt is a detailed view of figure 2. The threaded section of 130 depicted in figure 3 has been interpreted to correspond to the second conductive member. Such an interpretation meets all the limitations of the claim.
Regarding the dielectric tube/dielectric cover, it is noted that both structures are made of the same material. As such, different portions of 135 may be reasonably interpreted to correspond to the claimed dielectric structures because such are made of the claimed materials and disposed in the claimed locations. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to separate 135 into a dielectric cover/tube, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Na (US 2003/0136341), Hur et al (US 2005/0092438), Hanawa et al (US 2006/0238953), Ueda et al (US 2007/0212200), Shikayama et al (US 2011/0236162), Pohl et al (US 2017/0133260) teach a lift pin support having a recess configured to receive an end of a lift pin [fig 6, 7b, 1, 9, 3, and 2c, respectively].
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718